UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 00-461

                                 MARYANN HANSEN , APPELLANT ,

                                                 V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


             Before KRAMER, Chief Judge, and IVERS and STEINBERG, Judges.

                                            ORDER

         This is an appeal from a December 30, 1999, decision of the Board of Veterans' Appeals
(Board), which determined that an October 29, 1997, Board decision did not contain clear and
unmistakable error. The parties filed their respective briefs, and on May 13, 2002, the Court ordered
the parties to submit additional pleadings. On July 25, 2002, the appellant, through counsel, filed
a letter, which the Court will construe as a motion to dismiss the appeal pursuant to Rule 42 of the
Court's Rules of Practice and Procedure.

       Upon consideration of the foregoing, it is

       ORDERED that the appellant's motion is granted, and this appeal is DISMISSED.

DATED: August 23, 2002                                PER CURIAM.